
	
		II
		112th CONGRESS
		1st Session
		S. 372
		IN THE SENATE OF THE UNITED STATES
		
			February 16, 2011
			Mr. Cardin (for himself
			 and Mr. Whitehouse) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To reduce the ability of terrorists, spies, criminals,
		  and other malicious actors to compromise, disrupt, damage, and destroy computer
		  networks, critical infrastructure, and key resources, and for other purposes.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Cybersecurity and Internet Safety
			 Standards Act.
		2.DefinitionsIn this Act:
			(1)ComputersExcept
			 as otherwise specifically provided, the term computers means
			 computers and other devices that connect to the Internet.
			(2)ProvidersThe
			 term providers means Internet service providers, communications
			 service providers, electronic messaging providers, electronic mail providers,
			 and other persons who provide a service or capability to enable computers to
			 connect to the Internet.
			(3)SecretaryExcept
			 as otherwise specifically provided, the term Secretary means the
			 Secretary of Homeland Security.
			3.FindingsCongress finds the following:
			(1)While the
			 Internet has had a profound impact on the daily lives of the people of the
			 United States by enhancing communications, commerce, education, and
			 socialization between and among persons regardless of their location, computers
			 may be used, exploited, and compromised by terrorists, criminals, spies, and
			 other malicious actors, and, therefore, computers pose a risk to computer
			 networks, critical infrastructure, and key resources in the United States.
			 Indeed, users of computers are generally unaware that their computers may be
			 used, exploited, and compromised by others with spam, viruses, and other
			 malicious software and agents.
			(2)Since computer
			 networks, critical infrastructure, and key resources of the United States are
			 at risk of being compromised, disrupted, damaged, or destroyed by terrorists,
			 criminals, spies, and other malicious actors who use computers, cybersecurity
			 and Internet safety is an urgent homeland security issue that needs to be
			 addressed by providers, technology companies, and persons who use
			 computers.
			(3)The Government
			 and the private sector need to work together to develop and enforce minimum
			 voluntary or mandatory cybersecurity and Internet safety standards for users of
			 computers to prevent terrorists, criminals, spies, and other malicious actors
			 from compromising, disrupting, damaging, or destroying the computer networks,
			 critical infrastructure, and key resources of the United States.
			4.Cost-benefit
			 analysis
			(a)Requirement for
			 analysisThe Secretary, in
			 consultation with the Attorney General, the Secretary of Commerce, and the
			 Director of National Intelligence, shall conduct an analysis to determine the
			 costs and benefits of requiring providers to develop and enforce voluntary or
			 mandatory minimum cybersecurity and Internet safety standards for users of
			 computers to prevent terrorists, criminals, spies, and other malicious actors
			 from compromising, disrupting, damaging, or destroying computer networks,
			 critical infrastructure, and key resources.
			(b)FactorsIn conducting the analysis required by
			 subsection (a), the Secretary shall consider—
				(1)all relevant factors, including the effect
			 that the development and enforcement of minimum voluntary or mandatory
			 cybersecurity and Internet safety standards may have on homeland security, the
			 global economy, innovation, individual liberty, and privacy; and
				(2)any legal impediments that may exist to the
			 implementation of such standards.
				5.ConsultationIn conducting the analysis required by
			 section 4, the Secretary shall consult with the Attorney General, the Secretary
			 of Commerce, the Director of National Intelligence, the Federal Communications
			 Commission, and relevant stakeholders in the Government and the private sector,
			 including the academic community, groups, or other institutions, that have
			 scientific and technical expertise related to standards for computer networks,
			 critical infrastructure, or key resources.
		6.Report
			(a)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the Secretary shall submit to the appropriate committees of Congress
			 a final report on the results of the analysis required by section 4. Such
			 report shall include the consensus recommendations, if any, for minimum
			 voluntary or mandatory cybersecurity and Internet safety standards that should
			 be developed and enforced for users of computers to prevent terrorists,
			 criminals, spies, and other malicious actors from compromising, disrupting,
			 damaging, or destroying computer networks, critical infrastructure, and key
			 resources.
			(b)Appropriate
			 committees of CongressIn this section, the term
			 appropriate committees of Congress means—
				(1)the Committee on
			 Commerce, Science, and Transportation, the Committee on Homeland Security and
			 Governmental Affairs, and the Committee on the Judiciary of the Senate;
			 and
				(2)the Committee on
			 Energy and Commerce, the Committee on Homeland Security, the Committee on the
			 Judiciary, and the Committee on Oversight and Government Reform of the House of
			 Representatives.
				
